Appellant was convicted of murder, the jury allotting him twenty-five years in the penitentiary.
Somebody killed deceased. He was shot. Deceased seems to have been to Dallas with a friend, not the defendant, and came home on the train to Cleburne, left the train with this party, and was later found dead on one of the resident streets of Cleburne. Shots were heard in the neighborhood of where the body was found. Appellant's home, who lived not far away from where deceased's body was found, was searched. In his home was found a pistol recently discharged. Appellant was not at home, but was located later at the residence of his brother-in-law and arrested. The brother-in-law testified when appellant arrived at his home he made the statement that he was in trouble with white men; that he had killed a white man. This is the substance of the case. The statement of appellant does not indicate when or where he killed the white man, or when or where the trouble occurred with the white man. The State does not undertake to show otherwise than stated, or that the deceased, who was a white man, was the party indicated by appellant. We are of opinion this evidence is not sufficient to show that appellant killed deceased.
The judgment is reversed and the cause remanded.
Reversed and remanded.